Per Curiam.
A horse belonging to the plaintiff in error, while in charge of ah employee, ran away and collided with a horse and carriage belonging to the defendant in error, on account of which he obtained in the court below a judgment for $100 damages.
Held: 1. It was error in the court to admit the evidence of the witness, Beebe, to the effect that witness, Brokamp, told him in the absence of plaintiff in error that the horse had run away before, and that “ the boss (Gobrecht) knew it.”
2. The evidence does not show or tend to show any actionable negligence on the part of plaintiff in error or his servant, Brokamp, in the management of the horse, causing or contributing to cause the injury of which defendant in error complains.
On these two grounds the judgment of the court of common pleas is reversed, and the case is remanded for a new trial.